OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (96 AD2d 465), to which we add that, as to the claim against defendant Biuso, plaintiff’s expert’s testimony established no more than that the way the expert would have handled the job would meet the standards of the architectural profession, not that Biuso did not meet such standards. Indeed, as to application of the roof to the modular units at the job site rather than at the factory, the expert conceded that there were many precedents for doing it that way.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.